COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ROSA SERRANO,                                  §               No. 08-15-00290-CV

                       Appellant,               §                  Appeal from the

 v.                                             §            County Court at Law No. 7

 PELLICANO BUSINESS PARK LLC,                   §             of El Paso County, Texas

                        Appellee.               §              (TC# 2012-DCV06341)

                                                §
                                            ORDER
On March 8, 2016, the Court entered an order requiring the trial court to conduct a hearing to

determine the status of the reporter’s record. The trial court conducted the hearing and the

supplemental clerk’s record containing the trial court’s written findings of fact and conclusions

of law has been filed. The reporter’s record of the hearing has also been filed.

         At the hearing, the trial court raised two issues sua sponte.       First, the trial court

questioned whether Appellant, Rosa Serrano, had timely filed her notice of appeal. It is the

Court’s practice to review every appeal at its inception to determine whether the appellant timely

perfected the appeal. If a notice of appeal is not timely filed, the Court lacks jurisdiction. We

reviewed the notice of appeal when it was filed in this case and concluded that it was timely

filed.


                                                 1
       Second, the trial court questioned whether Appellant is entitled to proceed as an indigent

party on appeal. Appellant timely filed her notice of appeal and affidavit of indigence in the

Eighth Court of Appeals on September 25, 2015. In accordance with TEX.R.APP.P. 20.1(d)(2),

the Clerk of the Court sent the required notice to the trial court clerk, the court reporter, and the

parties, informing them that any contest was due to be filed within ten days. No contest was

filed. By rule, Appellant is entitled to proceed in this appeal without advance payment of costs.

See TEX.R.APP.P. 20.1(f).

       Turning to the other issue before the Court, we have determined, after reviewing the

record of the hearing and the trial court’s findings and conclusions, that the court reporter’s notes

have not been lost or destroyed. Consequently, Appellant is not entitled to a new trial under

TEX.R.APP.P. 34.6. The former official court reporter is unable, however, to prepare and file the

reporter’s record due to a medical condition. It is therefore necessary for the trial court to

appoint another court reporter to prepare and file the reporter’s record. We direct the trial court

to enter an order appointing a court reporter to prepare and file the reporter’s record. This order

should be entered on or before May 8, 2016. A supplemental clerk’s record containing said

order is due to be filed with this Court on or before May 11, 2016. On our own motion, we

extend the due date for the reporter’s record to August 1, 2016. NO REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       IT IS SO ORDERED this 3rd day of May, 2016.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)

                                                  2